DETAILED ACTION

Status of Claims

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in reply to an application filed 5 November 2019, which claims domestic priority to a provisional application filed 10 April 2018.
Claims 1-20 are currently pending and have been examined.


Information Disclosure Statement

The information disclosure statements (IDS) submitted on 5 December 2019 and 11 December 2020 have been considered by the Office to the extent indicated.  


Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
        
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
        



The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 



Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with engine programmed to receive ... data in claims 1 and 11.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim limitation engine programmed to receive ... data has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder engine coupled with functional language programmed to receive ... data without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. 

Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1 and 11 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  

A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Paragraph [0136] indicates that engine may be comprised of servers or other computers.  

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 

If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Claims 1-19 are drawn to a device or system including one or more medical devices programmed to collect patient data; a network; and a mobile computing device, including: an engine programmed to receive the patient data through the network from the one or more medical devices, the patient data providing patient identification information, vital signs information, alert information, and task information; and a display of the mobile device that renders a screen having: a first window having a listing of patients assigned to a caregiver; a second window having a plurality of vital signs and an early warning score associated with a patient of the caregiver, which is within the four statutory categories (i.e. a machine). Claim 20 is drawn to a method for or displaying patient information on a mobile device, the method comprising: receiving one or more sources of patient data that provide patient identification information, vital signs information, alert information, and task information; and displaying, on the mobile device, a first window having a listing of patients assigned to a caregiver, the listing 

All of the claimed limitations (except for various structural elements) in combination, as drafted, are, under their broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting various structural elements (including devices and network) nothing in the claim element precludes the step from practically being performed in the mind. For example, displaying in the context of this claim encompasses the user mentally considering a patient’s vital sign, early warning score or messages. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

When viewed in part or as a whole, the claims do not include additional limitations that are sufficient to amount to significantly more than the judicial exception. This is because the additional elements, other than the abstract idea per se, amount to no more than elements that the courts determined are insufficient to qualify as “significantly more.” The additional elements or per se, amount to no more than:
generally linking the abstract idea to a particular technological environment or field of use (e.g. see MPEP 2106.05(h));
adding insignificant extrasolution activity to the abstract idea, for example mere data gathering, selecting a particular data source or type of data to be manipulated, and/or insignificant application (e.g. see MPEP 2106.05(g));
adding the words “apply it” or equivalent to the judicial exception, or mere instructions to implement an abstract idea on a computer (e.g. see MPEP 2106.05(f));
well-understood, routine, conventional activities previously known to the industry (e.g. see MPEP 2106.05(d)).

This judicial exception is not integrated into a practical application. In particular, the claim only recites the noted various structural elements implemented in various steps. The various structural elements processor (including devices and network) are recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions of analyzing, extracting, receiving and implementing data) such that it amounts no more than mere instructions to apply the exception using a generic computer component. 

Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of the various structural elements or the implementing step. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

The dependent claims merely further define the abstract idea and are, therefore, directed to an abstract idea for similar reasons as given above: Dependent claims merely further describe altering plans, storing data or receiving data input. Accordingly, the dependent claims are directed to the same unapplied abstract idea, without significantly more.

Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. Appropriate correction is required.


Claim Rejections - 35 USC § 102
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 

Claim(s) 1, 2, 8-12 and 18-20 is/are rejected under 35 U.S.C. 102(a)(1 and/or 2) as being anticipated or clearly anticipated by Martin et al. (U.S. PG-Pub 2009/0216556 A1), hereinafter Martin.

As per claims 1 and 11, Martin discloses a system (Martin, Figs. 4, 5 and 25.), comprising: 
one or more medical devices programmed to collect patient data (Martin, Fig. 4.); 
a network (Martin, Fig. 25.); and 
a mobile computing device (Martin, interface of Fig. 4 #430 is a mobile device, see paragraph 133.), including: 
an engine programmed to receive the patient data through the network from the one or more medical devices, the patient data providing patient identification information, vital signs information, alert information, and task information (See collection engine to dissemination engines of Fig. 4 #s 410-25 and paragraphs , which includes directly monitored data #445 such as vital signs, admission data such as patient identification information, and data measured and recorded manually #460 including information put on a patient’s chart, which is known to include task information, and alert information, see paragraphs 50, 52 and 56.); and 
a display of the mobile device that renders a screen (Information presented via interface display #430, see Fig. 5.) having: 
a first window having a listing of patients assigned to a caregiver (System presents list of patients, as shown in Fig. 1, Column #110.); 
a second window having a plurality of vital signs and an early warning score associated with a patient of the caregiver (Fig. 1, Columns #s 120-125. See also customizable windows of Figs. 8-9.).

As per claims 2, 8-10, 12, 18 and 19, Martin discloses claims 1 and 11, discussed above. Martin also discloses
2, 12.	wherein the listing of patients in the first window includes a task indicator or an alert indicator associated with the patient (List of patients presented in first window of Fig. 1 #110 can be prioritized by urgency of care needed by patient, which would comprise a relative alert indicator, see Fig. 17 and paragraphs 109-110. System provides treatment information at paragraphs 123-124 and further alert information at paragraphs 125-131.);
8, 18. 	a third window including one or more messages from the caregiver associated with the patient (Notes icon allows a caregiver to enter data about a patient that will be seen by other users of the system, see paragraphs 73-74.);
9. 	wherein the third window is a chat window allowing the caregiver to send the one or more messages to other caregivers (See notes functionality of paragraphs 73-74; also see messaging functionality of paragraphs 52 and 126.);
10. 	wherein the third window includes one or more vital signs or early warning scores associated with the patient embedded in the one or more messages (Notes functionality and alert functionality of system operable to include relevant patient information entered by caregiver or automatically added by system, see paragraphs 73-74 and 130.); and
19. 	wherein the third window is a chat window allowing the caregiver to send the one or more messages to other caregivers, and the third window includes one or more vital signs or early warning scores associated with the patient embedded in the one or more messages (See paragrphs 52, 73-74, 126 and 130.).

As per claim 20, the limitations presented in claim 20 are contained within the limitations presented in claims 1, 2, 8-12, 18 and 19. Accordingly, claim 20 is rejected over Martin for at least the reasons as forth above in the rejection of claims 1, 2, 8-12, 18 and 19.


A recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform, see MPEP 2114 (II) and Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). “Language that suggest or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation”, see MPEP 2111.04. 

The following limitation is interpreted as an intended use of the claimed invention:
	9.	allowing the caregiver to send the one or more messages to other caregivers;
19.	allowing the caregiver to send the one or more messages to other caregivers; and
	20.	allowing the caregiver to embed vital signs information into the one or more messages to other caregivers in the third window.

The prior art is capable of performing the intended use recitation, therefore the prior art meets .


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-7 and 13-17 are rejected under 35 U.S.C. 103 as being obvious over Martin, further in view of Goss (U.S. PG-Pub 2014/0095210 A1), hereinafter Goss.

As per claims 3-7 and 13-17, Martin discloses claims 2 and 12, discussed above. Martin also discloses:
7, 17. 	wherein the alert indicator is selectable to access a third window having details on one or more alerts associated with the patient (Patient name in prioritized patient list is selectable, which provides further information regarding patient information, which would include details on urgency, see Figs. 8 and 9b, and paragraphs 68-69.)

Martin fails to explicitly disclose:
3, 13. 	wherein the task indicator provides a numeric value associated with a number of tasks associated with the patient;
4, 14. 	wherein the task indicator is selectable to access a third window having details on one or more tasks associated with the patient;
5, 15. 	wherein each of the one or more tasks includes a selectable control that allows the caregiver to acknowledge a task; and
6, 16. 	wherein the alert indicator provides a numeric value associated with a number of alerts associated with the patient.

Goss teaches that it was old and well known in the art of healthcare communications at the time of the invention/filing to provide:
3, 13. 	wherein the task indicator provides a numeric value associated with a number of tasks associated with the patient (Goss discloses task and alert counts for a given patient, see paragraph 25 and Fig. 9B.);
4, 14. 	wherein the task indicator is selectable to access a third window having details on one or more tasks associated with the patient (Goss discloses a task indicator, see paragraph 25 and Fig. 9B. Goss also discloses a selectable indicator to access a third window having details on one or more tasks associated with the patient, see the accessing of the patient status/wall screen, of paragraphs 13 and 28, and claim 11.);
5, 15. 	wherein each of the one or more tasks includes a selectable control that allows the caregiver to acknowledge a task (Goss provides the selection of a patient to go to the patient status/wall screen, wherein the caregiver can update the status of a task by inputting information to the status screen, see paragraphs 13 and 28, and claim 11.); and
6, 16. 	wherein the alert indicator provides a numeric value associated with a number of alerts associated with the patient (Goss discloses task and alert counts for a given patient, see paragraph 25 and Fig. 9B.);
in order to provide a “method for facilitating information sharing, communication, and collaboration in a healthcare facility” (Goss, Abstract.).

Therefore, it would have been obvious to one of ordinary skill in the art of healthcare communications at the time of the invention/filing to modify the patient monitoring system of Martin to include information and functionality associated with tasks and alerts assigned to a patient, as taught by Goss, in order to arrive at a patient monitoring system that could also  provide a “method for facilitating information sharing, communication, and collaboration in a healthcare facility” (Goss, Abstract.). Moreover, merely adding a well-known element into a well-known system, to produce a predictable result to one of ordinary skill in the art, does not render the invention patentably distinct over such combination (see MPEP 2141).

A recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform, see MPEP 2114 (II) and Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). “Language that suggest or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation”, see MPEP 2111.04. 

The following limitation is interpreted as an intended use of the claimed invention:
5. 	that allows the caregiver to acknowledge a task.

The prior art is capable of performing the intended use recitation, therefore the prior art meets the limitations.
	

Conclusion

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Mark Holcomb, whose telephone number is 571.270.1382.  The Examiner can normally be reached on Monday-Friday (8-5).  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Victoria Augustine, can be reached at 313.466.4858.

866.217.9197 (toll-free).

/MARK HOLCOMB/
Primary Examiner, Art Unit 3686
17 March 2022